DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	This Office Action is responsive to the amendment filed on 03/29/2021. As directed by the amendment: claims 1, 3 and 9 have been amended, no claims have been canceled, and no claims have been added. Thus, claims 1-20 are currently pending in this application, claims 16-20 remain withdrawn from consideration.
Claim Objections
3.	In light of Applicant's Amendment of 03/29/2021, the objection to claims 1-15 set forth in the Office Action of 11/27/2020, is hereby withdrawn.
Claim Rejections - 35 USC § 112
4.	In light of Applicant's Amendment of 03/29/2021, the rejection of claims 9 and 10 under 35 U.S.C. §112, first paragraph, set forth in the Office Action of 11/27/2020, is hereby withdrawn.
5.	In light of Applicant's Amendment of 03/29/2021, the rejection of claim 3 under 35 U.S.C. §112, second paragraph, set forth in the Office Action of 11/27/2020, is hereby withdrawn.
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the limitation “the molded valve box not having any weld joints” is not supported by the application as originally filed. As discussed by the Applicant, the valve box is formed of a separate inlet plate, a separate outlet plate, and separate connectors to the inlet and outlet pipes / tubes, all welded together. In some instances, as noted in Paragraph [0016], this arrangement can make the valve box more difficult to manufacture. Also, the valve box is more susceptible to break and/or leak along the weld joints, which can adversely affect its performance. Alternatively, in Paragraph [0017], the Applicant states that the valve box 106 can be molded (e.g., injection molded) from a single part of unitary construction (see Paragraph [0017]). Further, in Paragraph [0022], the Applicant specifies that plastic plates can then be welded over the opening to ensure the pump 100 is water tight. As such, it’s unclear as how this molded valve box being attached. Certainly, the disclosure does not sufficiently identify as how the molded valve box not having any weld joints could be joined. Furthermore, the Examiner notes that the specification of the instant 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 1-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Fisher et al. (hereinafter “Fisher”) (Patent No.: US 7,517,306 B2) in view of Hyde et al. (hereinafter “Hyde”) (Patent No.: US 7,396,218 B2), and further in view of Straubel et al. (hereinafter “Straubel”) (Patent No.: EP0582159, cited in IDS filed 03/29/2021).
Regarding claim 1. Fisher discloses a manually operated pump (hip pump assembly, see Abstract) comprising: 
a base (base B of the pump that can be folded up against the pump, as depicted immediately below); 
a molded valve box of unitary construction (valve box assembly VB which is disposed adjacent to the base, as presented in column 8 lines 7-10 and annotated Figure 11) pivotally mounted to the base (as stated in column 8 lines 41-44, the base is pivotably connected to the inlet and outlet pipes of the valve box assembly to form a pivot axle between the cylinder assembly and the base), the molded valve box (valve box VB) comprising: 
a valve chamber (valve chamber, as discussed in column 4 lines 25-32 & column 8 lines 9-15) forming an inlet and an outlet (as stated in column 4 lines 25-32 & column 8 lines 9-15, the valve chamber is clearly having an inlet or inlet side and outlet or outlet side) and including a divider (divider portion DP which is defined by a partition/structure/ portion/separator/flat object that is being used to separate parts of the chamber and being located within the valve chamber, as best seen in annotated Figures 13&16) which is disposed therebetween; and 
a valve plate comprising an inlet valve (inlet side of the valve plate, see column 4 lines 28-33) in flow communication with the inlet (the inlet side of the valve plate is undoubtedly being in flow communication with the inlet side of the valve chamber) and an (the outlet side of the valve plate is definitely being in flow communication with the outlet or outlet side of the valve chamber); 
a cylinder (hip pump’s cylinder PC or removable cylinder which allows access to the valve box, as seen in annotated Figure 1 and discussed in column 6 lines 9-15) removably mounted (the hip pump’s cylinder PC is undoubtedly removably mounted to the valve box VB, see column 6 lines 9-15) to the molded valve box (VB), such that at least a portion of the cylinder is disposed above the molded valve box (as best seen immediately below, the bottom portion of the hip pump’s cylinder PC being arranged above the molded valve box VB, as instantly claimed) and 
a piston assembly at least partially disposed within the cylinder (as stated in  column 8 lines 32-40).

[AltContent: textbox (Bottom portion of the hip pump’s cylinder PC being disposed above the molded valve box VB)][AltContent: rect]
    PNG
    media_image1.png
    499
    564
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    340
    614
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    286
    804
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    300
    823
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    264
    310
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    503
    726
    media_image6.png
    Greyscale


Likewise, as best seen in annotated Figure 48 above, Fisher evidently demonstrates that a pump shaft PS comprising a distal end DE, which is necessarily being disposed proximate the valve box VB, and a proximal end PE to which the handle 2 is fixed. 

    PNG
    media_image7.png
    705
    630
    media_image7.png
    Greyscale

The valves, piston seals, cylinder gasket and cylinder clip can be molded in soft PVC.  When all the molded parts and subassemblies are prepared, and painted, the valves are then press fitted by hand into the valve box. The cylinder subassembly is then screwed onto the valve box, with the interposition of the soft PVC gasket. The cylinder clip is slid onto the cylinder body. The piston seals are stretched into the grooves between the piston disks, and the cylinder cap and bearing is clipped onto the piston stem. The piston is then slid into the cylinder and the cylinder cap clipped into place. 
Essentially, Fisher’s piston assembly is certainly designed such that the pump shaft PS comprising: a handle at the proximal end PE and/or a molded piston of unitary construction at the distal end and/or a pair of opposing piston cups mounted to the piston, as instantly claimed.
However, although Fisher discloses the majority of Applicant’s claimed elements, he is silent as to the fact that the divider or divider portion is not in direct contact with either the inlet valve or the outlet valve.
Nonetheless, valve chambers having the claimed structure are notoriously well-known in the art, as taught by Hyde. 
Hyde successfully exhibits another manual pump assembly comprising the cylinder 102 and the valve box 160, which is including the inlet valve 106 and the outlet valve 126. As shown in annotated Figure 11b, Hyde evidently illustrates as how the cylinder 102 being arranged above the valve box. Further, Hyde explicitly teaches that the suction channel 130 is contained separately from the pressure channel 132 by a channel separator 134 (see column 4 lines 25-28). Likewise, as stated in column 4 lines 28-32, the pressure channel 132 includes the outlet valve 126, which is secured via the outlet valve rod 164, and 
Most importantly, however, is the specific structure of Hyde’s valve chamber, wherein, as shown in annotated figure 11b, the divider or separator 134 is not being in direct contact with either the inlet valve or the outlet valve 126.

    PNG
    media_image8.png
    477
    715
    media_image8.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the valve box with a divider which is not in direct contact with either the inlet valve or the outlet valve, as taught by Hyde, to the manually operated pump of Fisher, in order to provide a manually operated pump that is can be constructed for a minimal cost and operated using only human power, as motivated by Hyde in Abstract.

Although the combination of Fisher and Hyde discloses the vast majority of Applicant’s claimed invention, it does not explicitly disclose that the molded valve box not having any weld joints. Nevertheless, Straubel in the same filed of endeavor teaches a manually actuated diaphragm pump 10 having a pump housing 11 which is designed as a rotationally symmetrical ring disc. This pump housing 11 is preferably made as a plastic injection-molded part from a fuel-resistant plastic such as polyamide (see Paragraph [0009]). 
Notably, in Paragraph [0010], Straubel details: The pump housing 11 is spanned on its second end face 18 by an outwardly curved, shell-shaped membrane 28, which is tightly and tear-proof fixed at its outer edge 29 with the aid of a retaining ring 31 on the outer circumference of the pump housing 11. Das Pumpengehäuse 11 wird auf seiner zweiten Stirnfläche 18 von einer nach außen gewölbten schalenförmigen Membran 28 überspannt die an ihrem äußeren Rand 29 mit Hilfe eines Halterings 31 am Außenumfang des Pumpengehäuses 11 dicht und ausreißfest befestigt ist. 
Click on a word or select text for partial translations.
......
Show AlternativeClose
The retaining ring 31 can be welded or glued to the pump housing. The permanently elastic membrane 28 is preferably made of a silicone rubber in order to meet the requirements for elasticity, fuel resistance and compressive stress. Depending on the respective pressure requirements, it is also designed with a suitable wall thickness of a few millimeters. In this way, the membrane 28, together with the pump housing 11, delimits a working chamber 32 which serves the pumping function and via which the suction valve 26 is fluidically connected to the pressure valve 27. 
More specifically, in Paragraph [0012], Straubel further details: The pump housing 11 is designed with its base 12 and the mounting surface 13 so that it forms a plug connection 39 which, together with a socket connection of another module, enables a plug connection so that the diaphragm pump 10 itself forms a module and easily connects to another Module block can be added. Das Pumpengehäuse 11 ist mit seinem Sockel 12 und der Anbaufläche 13 so ausgebildet daß es einen Steckeranschluß 39 bildet der zusammen mit einem Buchsenanschluß eines anderen Modulbausteins eine Steckverbindung ermöglicht so daß die Membranpumpe 10 selbst einen Modulbaustein bildet und ohne weiteres an einen anderen passenden Modulbaustein anbaubar ist. 
Click on a word or select text for partial translations.
......
Show AlternativeClose
The plug connection can be expanded to a snap connection in that an annular bead 41 is formed on the outside of the jacket surface of the base 12, to which a suitable annular groove in the socket connection of the plug connection belongs. This possibility of using the membrane pump 10 as a modular bar is shown in more detail in FIG. 2, to which reference is now made. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using connections, as taught by Straubel, in the Fisher/Hyde manually operated pump, in order to enable a relatively simple and inexpensive construction, as motivated by Straubel in Paragraph [0005]. 
Thus modified, one skilled in the art would have been reasonably appraised that the molded valve box would not be further having any weld joints, as instantly claimed.

Regarding claim 2, Fisher, Hyde and Straubel substantially disclose the manually operated pump, as claimed and detailed above. Additionally, in column 4 lines 57-65, Fisher specifically discloses that the valve box of the invention is unique in that the valve box has to be physically compact both in order to keep the pump small and lightweight, and to make the pump easy to prime, and yet it has to be large enough to maximize the pumping performance in terms of easy fluid flow through the valves. 
Further, in column 5 lines 4-20, Fisher more clearly describes: To have a high suction ratio, the volume of the valve box has to be as small as possible, while to have large valve openings the valve plates have to be as large as possible. In addition for effective priming of the pump, both the inlet and outlet valves have to closed by gravity (or be closed by a spring force) when the pump is operating in the normal operating position. To meet all three of these design criteria in a pump with a small diameter cylinder and piston is a major challenge. The unique V-shape configuration of the pressure and suction plates in this invention solves all these problems. The high suction ratio is possible because the V shape minimizes the volume of the valve box.  
Most importantly, however, is the specific arrangement of the valve plates, wherein the sloped and vertical surfaces of the valve plates enable the valves to remain closed by gravity during priming. The V shape enables the size of the valve plates and the flow areas of the valves, to be maximized to maximize the flow efficiency.
As such, the Examiner must assert that Fisher’s pump certainly includes an inlet angled surface adapted to direct fluid through the inlet valve and/or and an outlet angled surface adapted to direct fluid through the outlet, otherwise, the system cannot normally operate,
Moreover, with specific regard to functional limitations directed towards the intended use of the apparatus, namely "… adapted to direct fluid through the inlet valve " and “adapted to direct fluid through the outlet”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Regarding claim 3, Fisher, Hyde and Straubel substantially disclose the manually operated pump, as claimed and detailed above. 
Additionally, as best seen immediately below, Fisher evidently illustrates as how the valve plate comprises a pair of shaped apertures. Notably, Fisher further specifies: The valve needs to be stiff enough to resist the necessary pressure and yet soft enough to be easily inserted through the hole in the outlet valve plate. The valves of the invention are designed to be oval shaped which meets this design criterion. The valve can be easily inserted through the outlet valve plate as in FIG. 25.

    PNG
    media_image9.png
    287
    666
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    357
    500
    media_image10.png
    Greyscale

Furthermore, with respect to functional limitations directed towards the intended use of the apparatus, namely "… adapted to accept a corresponding part of the inlet valve and the outlet valve " and “to secure the inlet valve and the outlet valve to the valve plate using no structural support beyond the pair of shaped aperture”, it should be noted that the prior art discloses all the structural limitations of the claim and is therefore capable of carrying 
Hence, one of ordinary skill in the art would surely recognize that the valve plate comprising a pair of shaped apertures being adapted to accept a corresponding part of the inlet valve and the outlet valve, the corresponding part having a shape complementary to the shaped apertures, so as to secure the inlet valve and the outlet valve to the valve plate using no structural support beyond the shaped aperture, as instantly claimed.
Regarding claim 4, Fisher, Hyde and Straubel substantially disclose the manually operated pump, as claimed and detailed above. Additionally, as depicted in annotated Figure 15, Fisher evidently illustrates as how the inlet valve or suction valve and the outlet valve or outlet pressure valve are being separate parts, as instantly claimed.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Regarding claim 5, Fisher, Hyde and Straubel substantially disclose the manually operated pump, as claimed and detailed above. Additionally, in column 4 lines 25-34, Fisher  
With specific regard to the particular process, i.e., formed in a single molded part of unitary construction, as stated in claim 5, to form the inlet valve and the outlet valve, absent any criticality, is only considered as an “optimum” process. Moreover, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e., inlet and outlet valves, does not depend on its method of production, i.e. forming in a single molded part of unitary construction.
Regarding claim 6, Fisher, Hyde and Straubel substantially disclose the manually operated pump, as claimed and detailed above. Additionally, in column 6 lines 32-42, Fisher explicitly teaches that the cylinder subassembly comprises four components: a removable cylinder, a threaded union for attaching the cylinder to the valve box, a splash cap to prevent fluid that leaks around the piston from splashing the operator, and a cylinder cap with a replaceable bush to guide the piston into the cylinder. Accordingly, the Examiner must assert that the hip pump’s cylinder PC or removable cylinder is clearly removably mounted to the valve box VB with a threaded interface, as instantly claimed.
Regarding claim 7, Fisher, Hyde and Straubel substantially disclose the manually operated pump, as claimed and detailed above. Additionally, as best seen immediately below, Fisher evidently illustrates as how the handle 2 forms a T shape, as instantly claimed.

    PNG
    media_image12.png
    414
    368
    media_image12.png
    Greyscale

Regarding claim 8, Fisher, Hyde and Straubel substantially disclose the manually operated pump, as claimed and detailed above. Additionally, in column 5 lines 32-42, Fisher explicitly teaches that the cylinder subassembly comprises four components: a removable cylinder, a threaded union for attaching the cylinder to the valve box, a splash cap to prevent fluid that leaks around the piston from splashing the operator, and a cylinder cap with a replaceable bush to guide the piston into the cylinder. Fisher then goes to describe: A flexible plastic cylinder cap fits tightly inside the top of the cylinder and around the stem of the piston so that it guides the piston as the piston goes in and out of the cylinder. The plastic could be one of a variety of flexible plastics, such as PVC. A split in the cap allows the cap to be opened up and closed around the piston stem. (FIG. 28) The lugged cross section of the cap and the flexibility of the material allow the cap to be a firm press fit into the cylinder. The cap, designed with 3 slots, allows fluid to enter into the top of the cylinder for priming the pump without removing the cap (see column 5 lines 44-54). Further, in column 6 lines 4-8, Fisher specifies:  When the cylinder cap is in place, a splash cap (FIG. 31) is slid over the top of the cylinder and the cylinder cap as in FIG. 32. The splash cap is one piece molded plastic. 
 Essentially, Fisher’s pump is certainly designed such that a stopper cap, which is defined by the splash cap, is being disposed at a proximal end of the cylinder and being adapted to prevent the pump shaft from being fully pulled out of the cylinder, as instantly claimed.
Regarding claims 9 and 10, Fisher, Hyde and Straubel substantially disclose the manually operated pump, as claimed and detailed above. Additionally, as stated in column 6 lines 14-29, Fisher teaches: The splash cap and the cylinder cap operate together to perform two functions: ease of priming and the prevention of splashing. When priming the pump, water is poured into the conical recess at the top of the splash cap. It runs through the 1 mm gap between Splash Cap and piston stem and through the array of small holes at the bottom of the conical recess in the top of the splash cap. It then runs down the slots in the cylinder cap and into the cylinder. (See FIG. 33). Further, as best seen immediately below, Fisher evidently demonstrates as how a rim that is surely having ability of blocking directly or indirectly a portion of a lumen formed by the cylinder and/or engaging directly or indirectly at least one of the opposing piston cups to prevent the pump shaft from being fully pulled out of the cylinder, as instantly claimed.
Moreover, with specific regard to functional limitations directed towards the intended use of the apparatus, namely "… adapted to block a portion of a lumen formed by the cylinder" and “adapted to engage at least one of the opposing piston cups to prevent the pump shaft from being fully pulled out of the cylinder”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a 


 
    PNG
    media_image13.png
    780
    699
    media_image13.png
    Greyscale

Regarding claims 14 and 15, Fisher substantially discloses the manually operated pump, as claimed and detailed above. Additionally, Fisher, in column 3 lines 20-35, particularly discusses: The invention may be used as a water pump targeted at farmers for low-cost irrigation, a sump pump, a bicycle pump, a car tire pump, sludge pump or any other suitable application. It can be used to pull in and pressurize a gas (as in a bicycle pump) or to pull a fluid from a source below the pump and push it to a location above the pump or to a horizontal location away from the pump (as in a water pump). As a low-cost irrigation pump, the invention will suck water from a source up to 8.5 m deep at sea level, and push water up into a tank over 7 m above the level of the pump. The invention can irrigate crops a hundred meters away from a source that is several meters deep, with an output of over 1000 liters per hour. 
Consequently, according to the combination,  one skilled in the art would have
been reasonably appraised that the pump is surely being adapted to pump fluid from at least 6 meters below the pump to at least 6 meters above the pump and/or to pump fluid at an average flow rate of at least about 0.225 liters per second, as instantly claimed.
Further, with specific regard to the limitations “at 1650 meters altitude” and/or “ at least 6 meters below the pump to at least 6 meters above the pump” (claim 14) and/or “an average flow rate of at least about 0.225 liters per second” (claim 15) to the extent that the claimed invention produces the claimed desired results, the applied prior art structure being the same, does the same. In addition, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II.
12.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Hyde, and further in view of Straubel, and further in view of  Rausenberger (Patent No.: US 2,616,583).
Regarding claims 11 and 13, Fisher, Hyde and Straubel substantially disclose the manually operated pump, as claimed and detailed above. Additionally, Fisher teaches that “The invention has to have a high "suction ratio" to improve the pump's priming and large valve openings to improve the pump's on-going performance” (see column 4 lines 63-67). 
. 
Fisher then goes to describe: The splash cap and the cylinder cap operate together to perform two functions: ease of priming and the prevention of splashing. When priming the pump, water is poured into the conical recess at the top of the splash cap. It runs through the 1 mm gap between Splash Cap and piston stem and through the array of small holes at the bottom of the conical recess in the top of the splash cap. It then runs down the slots in the cylinder cap and into the cylinder (see column 6 lines 15-22). 
The combination of Fisher, Hyde and Straubel does not explicitly disclose a filler cap.
Nonetheless, the use of a filler cap in a pumping system is notoriously well-known in the art, as taught by Rausenberger. Rausenberger successfully demonstrates an example of the filler cap assembly for the inlet of a container to retain the contents thereof under positive pressure in which the cover of the assembly is separate from the closure portion and serves as a handle for effecting movement of the closure into and out of sealing position (see column 1 lines 5-15). Further, Rausenberger more clearly explains: It is also an object of the invention to provide a filler cap assembly, wherein the cover serves as an operating handle for releasing and sealing the closure and is adapted to be retracted into substantially flush relation with the surrounding surface of the container for minimum wind resistance and is fitted with a spring arranged to raise the cover to an operating position, and wherein provision is made for releasably locking the cover in its retracted position by a simple rotational movement of a relatively few degrees (see column 1 lines 41-52). 
In this disclosure, Rausenberger teaches: A filler cap assembly for the inlet of a container to retain positive pressure on the contents thereof, comprising an adapter for said container including an annular rim defining an inlet, opening, a closure adapted to seat on said rim, a clamp adapted to engage the underside of said rim, a stud including a portion of larger diameter positioned above said closure and a portion of reduced diameter extending through said closure and supporting said clamp thereon (see column 8 lines 45-60).
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the filler cap assembly as taught by Rausenberger to the manually operated pump of Fisher, as part of an obvious combination of known prior art structures, in this case the use of filler caps in pumping systems, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that the manually operated pump would be further comprising a filler cap forming an inlet disposed at the at the proximal end of the pump shaft and being adapted to deliver a priming fluid into the cylinder to the piston assembly and/or the priming fluid would be surely delivered to the pair of opposing piston cups through at least one weep hole formed in the piston, as instantly claimed.
Regarding claim 12, Fisher, Hyde, Straubel and Rausenberger substantially disclose the manually operated pump, as claimed and detailed above. Additionally, in column 8 lines 45-60, Rausenberger specifically teaches: A filler cap assembly for the inlet of a container to retain positive pressure on the contents thereof, comprising an adapter for said container including an annular rim defining an inlet, opening, a closure adapted to seat on said rim, a clamp adapted to engage the underside of said rim, a stud including a portion of larger diameter positioned above said closure and a portion of reduced diameter extending through said closure and supporting said clamp thereon. 

    PNG
    media_image14.png
    750
    973
    media_image14.png
    Greyscale

The combination of Fisher, Hyde, Straubel and Rausenberger discloses the vast majority of Applicant’s claimed elements, but does not explicitly teach that the inlet comprises a frustoconical shape.
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of a frustoconical shape, as taught by Rausenberger, to the device of Fisher/ Hyde/Straubel/ Rausenberger, since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known shape on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Response to Arguments
13.	Applicant's arguments filed 03/29/2021 have been fully considered but they are moot because the arguments do not apply to the combination of references being used in the 

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             


/L.P/Examiner, Art Unit 3746